Title: To Benjamin Franklin from Genet, 7 November 1778
From: Genet, Edme-Jacques
To: Franklin, Benjamin


Honoured Sir
Vlles. nov. 7. 1778
The papers you so kindly send me I had not and will make a proper use of them. Of Mr. W. H. Drayton’s letter of the 18th. July to the Commissioners I had only the concluding part, relative to Johnstone’s assertion concerning your opinion of the 29th. of March, and you’ll see it translated in the 58th. Number of my periodical Pamphlet. I present you my most Sincere thanks and am with great respect Honoured Sir Your most humble and obedient Servant
Genet
 
Endorsed: Mr. Genet
Notation: Nov. 7. 1778.
